DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/19, 12/30/20 are considered by the examiner.
Drawings
The drawings have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga (WO2017/018547).
Regarding claim 1, the Soga reference discloses a photocurable resin composition comprising the following ingredients (A) to (C). The ingredient (A) comprising a polymer having one or more (meth)acryloyl groups and having a polyisobutylene skeleton containing a -[CH2C(CH3)2]- unit, ingredient (B) comprises a photoradical polymerization initiator, and ingredient (C) compromise a mixture at least containing as an ingredient (C1) and ingredient (C2). Ingredient (C1) compound selected from the group consisting of silicone oligomers each having one or more alkoxy groups and one or more (meth)acryloyl groups and silane monomers each having one or more alkoxy groups and one or more isocyanate groups, and as an ingredient (C2), a compound selected from the group consisting of silicone oligomers each having one or more alkoxy groups and one or more epoxy groups and silicone oligomers each having one or more alkoxy groups and one or more phenyl groups (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094]).
	Regarding claim 2, the Soga reference discloses the photocurable resin composition according to of claim 1, wherein the ingredient (A) is a polymer having a polyisobutylene skeleton represented by general formula (1): 
    PNG
    media_image1.png
    175
    583
    media_image1.png
    Greyscale
 where R represents a monovalent or polyvalent aromatic hydrocarbon group, or a monovalent or polyvalent aliphatic hydrocarbon group, P1B represents the polyisobutylene skeleton containing the -[CH2C(CH3)2]- unit, RW represents a divalent hydrocarbon group having 2 to 6 carbon atoms and optionally containing an oxygen atom, R2 and R3 each independently represent a hydrogen atom or a monovalent hydrocarbon group having 1 to 20 carbon atoms, R5 represents a hydrogen atom, a methyl group, or an ethyl group, and n is an integer from 1 to 6 (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 3, the Soga reference discloses further comprising a (meth)acrylate monomer as an ingredient (D) (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 4, the Soga reference discloses the photocurable resin composition according to claim 3, wherein the ingredient (D) is a (meth)acrylate monomer which has an alkyl group having 5 to 30 carbon atoms or an alicyclic group having 5 to 30 carbon atoms(claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 5, the Soga reference discloses the photocurable resin composition according to any one of claims 1 to 4, wherein the ingredient (C) is contained at 0.1 to 30 parts by mass and the ingredient (D) is contained at 0.1 to 30 parts by mass relative to 100 parts by mass of the ingredient (A) (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 6, the Soga reference discloses a photocurable sealing agent for a fuel cell comprising the photocurable resin composition according to any one of claims 1 to 5 (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..
Regarding claim 7, the Soga reference discloses the photocurable sealing agent for a fuel cell according to claim 6, wherein the photocurable sealing agent for a fuel cell is a photocurable scaling agent for a fuel cell for a periphery of any member selected from the group consisting of separators, frames, electrolytes, fuel electrodes, air electrodes, and electrolyte membrane electrode assemblies, which are members in a fuel cell (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 8, the Soga reference discloses the photocurable sealing agent for a fuel cell according to claim 6, wherein the photocurable sealing agent for a fuel cell is a sealing agent between adjacent separators in a fuel cell or a sealing agent between a frame and an electrolyte membrane or an electrolyte membrane electrode assembly in the fuel cell (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 9, the Soga reference discloses the photocurable sealing agent for a fuel cell according to any one of claims 6 to 8, wherein the fuel cell is a solid polymer fuel cell(claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 10, the Soga reference discloses a cured product which is formed by photocuring the photocurable resin composition according to any one of claims 1 to 5 or the sealing agent according to any one of claims 6 to 9 (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 11, the Soga reference discloses a fuel cell comprising any seal selected from the group consisting of a seal between adjacent separators in the fuel cell and a seal between a frame and an electrolyte membrane or an electrolyte membrane electrode assembly in the fuel cell, wherein the any seal contains the cured product according to claim 10 (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 12, the reference Soga discloses the fuel cell according to claim 11, wherein the fuel cell is a solid polymer fuel cell (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 13, the Soga reference discloses a method for sealing at least part of at least two flanges of seal target components including the at least two flanges, at least one of which is light-transmissive, allowing active energy rays to pass therethrough. The method comprising the steps of applying the photocurable resin composition according to any one of claims 1 to 5 to a surface of at least one of the flanges; sticking the one flange with the photocurable resin composition applied thereto onto the other flange with the photocurable resin composition interposed in between;  and sealing the at least part of the at least two flanges by curing the photocurable resin composition by irradiation with active energy rays through the light-transmissive flange (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 14, the Soga reference discloses a method for sealing at least part of at least two flanges of seal target components including the at least two flanges, comprising the steps of: applying the photocurable resin composition according to any one of claims 1 to 5 to at least one of the flanges; irradiating the applied photocurable resin composition with active energy rays to cure the photocurable resin composition, thereby forming a gasket composed of a cured product of the photocurable resin composition; and sealing the at least part of the at least two flanges by placing the other flange on the gasket and pressure bonding the other flange and the one flange, to which the photocurable resin composition is applied, together with the gasket interposed in between (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..  
Regarding claim 15, the Soga reference discloses a method for sealing at least part of at least two flanges of seal target components including the at least two flanges, comprising the steps of: placing a gasket formation mold on at least one of the flanges;  injecting the photocurable resin composition according to any one of claims 1 to 5 into at least part of a cavity formed between the gasket formation mold and the flange on which the mold is placed; irradiating the photocurable resin composition with the active energy rays to cure the photocurable resin composition, thereby forming a gasket composed of a cured product of the photocurable resin composition; detaching the mold from the one flange; and sealing the at least part of the at least two flanges by placing the other flange on the gasket and then pressure bonding the one and the other flanges together with the gasket interposed in between (claims 1-16, [0002]-[0009], [0032]-[0036], [0040], [0053], [0074]-[0094])..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,840518. Although the claims at issue are not identical, they are not patentably distinct from each other because the specification discloses that amine groups and phenyl groups can be substituted. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725